COURT OF APPEALS
                                   EIGHTH DISTRICT OF TEXAS
                                        EL PASO, TEXAS
                                               §

  Carl Lamb,                                       §                No. 08-17-00154-CR

                        Appellant,                 §                   Appeal from the

  v.                                               §                  34th District Court

  The State of Texas,                              §              of El Paso County, Texas

                          State.                   §                (TC# 20150D01587)

                                               §
                                             ORDER

        The Court GRANTS the Appellant’s fifth motion for extension of time to file the brief

 until April 3, 2018.    NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE

 THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

        It is further ORDERED that the Hon. Veronica Teresa Lerma, the Appellant’s Attorney,

 prepare the Appellant’s brief and forward the same to this Court on or before April 3, 2018.

       If Appellant’s brief is not filed with this Court by April 3, 2018, this Court will find it

necessary to send this case back to the trial court for a hearing as to why Appellant’s brief has not

been filed.

       IT IS SO ORDERED this 22nd day of February, 2018.


                                               PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.